COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                   §              No. 08-16-00092-CR
IN RE: LARRY THOMAS
FLETCHER,                                          §           ORIGINAL PROCEEDING

                Relator.                           §         ON PETITION FOR WRIT OF

                                                   §                  MANDAMUS

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Kevin M. O’Connell, Judge of the 227th District Court of Bexar County,

Texas, and concludes that Relator’s petition for writ of mandamus should be dismissed for lack

of jurisdiction. We therefore dismiss the petition for writ of mandamus for lack of jurisdiction,

in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 25TH DAY OF MAY, 2016.


                                                STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.